The opinion of Presiding Judge Prendergast discusses at some length the fact that in my dissent I stated that Garvey was on the hotel gallery when the appellants came from behind the *Page 464 
screen doors of the house mentioned in Garvey's evidence when, as a fact, it was Brownlee who was on the gallery. Garvey and Brownlee were the two parties engaged in the difficulty with appellants. Had I noticed this discrepancy, or if my attention had been called to it, the necessary correction would have been made. But I was not aware until the rehearing opinion was handed down that the mistake in the names had occurred. Whether Brownlee or Garvey was the party who sat on the gallery is a matter of no moment as will be observed from an inspection of the opinions in the case. I do not care to notice other matters further than I have written.